Citation Nr: 1100127	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for genital herpes.  

2.  Entitlement to increased ratings for eczema; rated as 
noncompensable prior to December 5, 2008, and as 10 percent 
disabling from that date.  

3.  Entitlement to a compensable rating for alopecia areata.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, D.C.  In April 2005, the 
RO granted service connection for eczema and alopecia areata.  
Service connection was effective in August 2004 and 
noncompensable (0 percent) ratings were assigned.  The Veteran 
appealed for higher evaluations.  The April 2005 RO decision also 
denied service connection for genital herpes.  

In March 2008, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the 
hearing is in the claims folder.

In May 2008, the Board remanded the case for VA medical records, 
examination of the Veteran and medical opinions.  The VA records 
were received in April 2010.  A VA skin examination was done in 
December 2008 and a gynecological examination was done in January 
2009.  As discussed in the remand below, the examination was not 
adequate as to the genital herpes issue.  However, the 
examination and records are adequate to resolve the ratings for 
eczema and alopecia areata.  So, the Board now proceeds with its 
review of the appeal of those issues.  

While the case was in remand status, in June 2010, the agency of 
original jurisdiction (AOJ) increased the rating for eczema from 
noncompensable to 10 percent, effective the date of the VA 
examination, December 5, 2008.  Because that is not the highest 
rating available, nor the earliest effective date, the claim for 
a higher rating remains on appeal to the Board.  

The Board notes that the AOJ issued a supplemental statement of 
the case on June 5, 2010.  In a response dated June 30, 2010, and 
post marked July 15, 2010, the Veteran requested an extension to 
submit additional evidence.  This response was stamped received 
by the AOJ on July 20, 2010.  By that time the file had been 
returned to the Board and on that date, July 20, 2010, the Board 
notified the Veteran that the case had been returned to the Board 
and it would consider the appeal.  The notice referenced the 
letter sent to the Veteran by the AOJ when it forwarded the VA 
claims file to the Board.  It was noted that the letter contained 
information about sending new evidence to the Board.  That would 
have been a summary of 38 C.F.R. § 20.1304, telling the Veteran 
that she had 90 days to submit new evidence.  Because the Veteran 
was notified that she had 90 days to submit new evidence, the 
Board finds that she has had an adequate opportunity to submit 
new evidence.  Also, in her extension request, the Veteran asked 
that the response be sent to a New York address.  She did not 
indicate that this was a permanent change of address.  The 
Board's July 20, 2010 letter was sent to her Washington address 
was not returned as undelivered.  Therefore, we conclude that the 
Veteran received notice of her opportunity to submit new 
evidence.  In as much as the Veteran has had an opportunity to 
submit new evidence and her representative has made a 
presentation on her behalf, the Board will proceed with its 
review of the appeal.  

The issue of entitlement to service connection for a 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), has been raised by the record, but has 
not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for genital 
herpes and entitlement to a total disability rating based on 
individual unemployability (TDIU) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  Prior to December 5, 2008, the service-connected eczema was 
manifested by intermittent episodes involving the elbows and 
knees, less than 5 percent of her total body or exposed area, 
which responded to topical therapy.  

2.  The service-connected eczema does not involve 20 percent or 
more of the Veteran's entire body or 20 percent or more of her 
exposed areas.  

3.  The service-connected eczema does not require treatment with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

4.  The service-connected alopecia areata is manifested by loss 
of hair limited to the scalp.  

5.  The service-connected alopecia areata does not result in loss 
of all body hair.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for eczema were not met 
prior to December 5, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 
(2010).  

2.  The criteria for a rating in excess of 10 percent for eczema 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7806 (2010).  

3.  The criteria for a compensable rating for alopecia areata 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7831 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The Veteran's initial claim for service connection was received 
in August 2004.  In letters dated in August 2004 and February 
2005 the RO provided the Veteran with an explanation of the type 
of evidence necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and what 
evidence the VA would attempt to obtain on her behalf.  These 
initial notice letters were provided before the adjudication of 
her claims in April 2005.  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

A May 2006 letter provided notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thereafter, the Veteran was afforded a meaningful 
opportunity to participate effectively in the processing of her 
claims and given ample time to respond.  This cured any notice 
defects before the AOJ readjudicated the case by way of a 
supplemental statement of the case issued in June 2010.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  Her available post-service 
treatment records have also been obtained.  She has had a VA 
examination and a medical opinion has been obtained.  She has 
also been afforded a hearing.  Significantly, neither the Veteran 
nor her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist her in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Eczema is a pruritic papulovesicular dermatitis occurring as a 
reaction to many endogenous and exogenous agents.  It is 
characterized in the acute stage by erythema, edema, associated 
with a serous exudates between the cells of the epidermis 
(sponiosis) and an inflammatory infiltrate in the dermis, oozing, 
and vesiculation, and crusting and scaling.  In the more chronic 
stages it is characterized by lichenification or thickening or 
both, signs of excoriations, and hyperpigmentation or 
hypopigmentation, or both.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 528 (28th ed., 1994).   

Dermatitis or eczema will be rated as follows:
More than 40 percent of the entire body or more than 40 percent 
of exposed 	areas affected, or; 
constant or near-constant systemic therapy such as 
	corticosteroids or other immunosuppressive drugs required 
during the past 	12-month 
period............................................................60 percent.  
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; 	systemic therapy such as 
corticosteroids or other immunosuppressive drugs 	required 
for a total duration of six weeks or more, but not constantly, 
during 	the past 12-month 
period...........................................................
.......30 percent.  
At least 5 percent, but less than 20 percent, of the entire body, 
or at least 5 percent, 	but less than 20 percent, 
of exposed areas affected, or; intermittent systemic 	therapy 
such as corticosteroids or other immunosuppressive drugs required 
	for a total duration of less than six weeks during the past 
12-month 
	period.....................................................
...........................................10 percent.  
Less than 5 percent of the entire body or less than 5 percent of 
exposed areas 	affected, and; no more than 
topical therapy required during the past 12-	month 
period.................................................................0 percent.  
Or rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability. 
38 C.F.R. § 4.118, Code 7806 (2010).  

Burn scar(s) of the head, face, or neck; scar(s) of the head, 
face, or neck due to other causes; or other disfigurement of the 
head, face, or neck will be rated as follows: 
With visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement 
................................................................................. 80 
percent; 
With visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement 
.................................................................
................................................... 50 percent; 
With visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement 
.................................................................
................................................... 30 percent; 
With one characteristic of disfigurement 
.................................................. 10 percent.  
Note (1):The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: 
Scar 5 or more inches (13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
Surface contour of scar elevated or depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.). Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 	six square inches (39 
sq. cm.). 
Underlying soft tissue missing in an area exceeding six square 
inches (39 sq. cm.). Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2): Rate tissue 
loss of the auricle under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as appropriate. 
Note (3): Take into consideration unretouched color photographs 
when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of the 
head, face, or neck, such as pain, instability, and residuals of 
associated muscle or nerve injury, under the appropriate 
diagnostic code(s) and apply § 4.25 to combine the evaluation(s) 
with the evaluation assigned under this diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be caused 
by one scar or by multiple scars; the characteristic(s) required 
to assign a particular evaluation need not be caused by a single 
scar in order to assign that evaluation.  38 C.F.R. § 4.118, Code 
7800 (2010).  

Alopecia areata will be rated as noncompensable with loss of hair 
limited to the scalp and face.  A 10 percent rating will be 
assigned with loss of all body hair.  38 C.F.R. § 4.118, Code 
7831 (2010).  

It must be noted that eczema may be rated as scarring.  This is 
appropriate because they both involve irregularity of the skin 
surface.  The schedule does not provide a similar alternative for 
alopecia.  This is because scarring involves damage to the skin 
surface.  Alopecia areata simply involves hair loss without skin 
damage.  If there was scarring, the disability would be rated 
under diagnostic code 7830 for scarring alopecia.  However, none 
of the medical professionals who have looked at the Veteran's 
scalp have identified any scarring and some have specifically 
reported that there is no scarring.  Thus, rating on the basis of 
scarring under diagnostic codes 7800, 7804, 7805, or 7830 is not 
available in this case.   

Discussion

The Board has reviewed the entire record, including the VA 
clinical notes received in April 2010.  The Veteran has several 
medical problems and some of the clinical records reference the 
eczema and alopecia without providing information for rating 
purposes.  Thus, this decision will not attempt to restate the 
record but will emphasize only the evidence the Board finds to be 
pertinent.  The Board specifically finds that any evidence not 
discussed herein does not support a higher rating.  

The VA clinical records for March 1998 show otitis externa was 
treated.  In March 1999, the Veteran returned and was found to 
have wax and scaling and thickened irregular surface skin on both 
ears.  The assessment was eczematoid otitis externa and 
cerumenosis.  In October 2000, the Veteran came to the VA Primary 
Care Clinic for difficulty hearing.  She also reported an itching 
scalp.  Examination disclosed cerumen in both ears, obscuring the 
tympanic membranes.  The assessment was hearing loss, cerumen in 
both ears.  Medication was recommended.  There was no report of 
any eczematoid skin symptoms.  A January 2002 audiology clinic 
note shows that the Veteran had minor cerumen, which was removed.  
The tympanic membranes were visible.  There was no report of any 
eczematoid skin symptoms.  Because there was only one report of 
eczema involving the ears, in 1999, and the records reflect 
adequate treatment, and two subsequent examinations of the ears 
did not reveal any eczema, and, in the following 20 years, there 
have been no subsequent reports of eczema, the Board concludes 
that the service-connected eczema has not involved the Veteran's 
ears at any time pertinent to this claim.   

A VA primary care note, dated in July 2004, shows the Veteran 
gave a history of eczema and requested treatment.  She stated 
that she had severe itching and rash over her arms and legs.  
Hyperpigmented lesions were found on the flexor aspect of her 
arms and behind the knees.  There was no evidence of secondary 
bacterial infections.  The assessment was that she had an 
exacerbation of her eczema.  Medication was recommended.  

On general VA examination, in March 2005, the Veteran reported 
that she had intermittent symptoms.  Outbreaks would especially 
occur in humid weather.  Symptoms were reported to be scaling and 
itching with slight rash in both elbow areas and popliteal areas 
only.  The Veteran reported that during the past 12 months, she 
had seen a doctor once for her eczema and he prescribed only 
hydrocortisone cream.  The Veteran said she had no currently 
active symptoms.  Examination showed no evidence of any skin 
rash.  Specific examination of both elbows and popliteal areas 
showed no evidence of a skin rash.  The diagnosis was eczema, 
symptoms under control with medication.  

The Veteran was also examined for her alopecia in March 2005.  
She gave a history of noticing a round patch on her scalp where 
she was losing hair.  The patch was on the nape of the neck and 
she also had one or two spots in the frontal area.  Previous 
treatment included injections.  She had not been to a doctor 
since the initial treatment, although she continued to lose hair.  
Presently she had one spot on her head that was bald.  There were 
no other symptoms.  Examination disclosed one bald spot about 2.5 
centimeters in diameter in the occipital region.  The rest of the 
scalp showed no evidence of alopecia.  The diagnosis was 
alopecia.  The percentage of exposed area involved was less than 
1 percent.  The percentage of total body surface area involved 
was also less than 1 percent.  

An April 2005 VA dermatology clinic note shows that the Veteran 
had a history of alopecia areata and reported that it had been 
responsive to injections in the past.  Two areas of alopecia were 
observed on the vertex of her scalp.  The assessment was alopecia 
areata and seborrheic dermatitis.  

The Veteran presented to the VA dermatology clinic in July 2005 
with a history of alopecia areata.  She said that hair loss had 
been responsive to injections in the past.  The vertex of her 
scalp was observed to have two areas of alopecia.  Fungal testing 
was negative.  The assessment was alopecia areata, seborrheic 
dermatitis, acne, and pruritis secondary to mild eczema and 
xerosis.  Xerosis is an abnormal dryness.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 1850 (28th ed., 1994).  Treatment was 
recommended.  

In April 2006, the Veteran was seen at the VA dermatology clinic 
with a history of alopecia areata since 1991.  The condition had 
reportedly been worsening since that time.  She had recently 
noted some improvement with injections but had been unable to 
continue due to pregnancy and nursing.  Objectively, there was an 
area 7 by 3 inches in the vertex/central scalp with peripheral 
erythema and scaling.  No atrophy or scarring was noted.  The 
follicular ostia were visualized as black dots.  Mycology showed 
no fungus.  The assessment was alopecia areata/nonscarring 
alopecia.  Medication was recommended.  

A VA dermatology clinic note, dated in July 2006, shows the 
Veteran's scalp was very dry with a thick layer of scales 
completely covering the scalp.  Hair along the sides was 0.8 to 
1.0 centimeters in length with a few pieces of hair frontally and 
near the vertex at 4 centimeters in length.  The impression was 
that hair continued to break off.  Treatment was recommended.  

When seen at the VA dermatology clinic, in November 2006, the 
Veteran reported scalp improvement since using dermasmooth oil.  
She was concerned about some discoloration on her face.  
Objectively, there were a few small hyperpigmented macules on the 
bilateral cheeks and forehead.  The impression was post-
inflammatory hyperpigmentation and possible mottled 
dispigmentation from photoaging.  

The report of a VA dermatology consult in early April 2008 shows 
a history of alopecia areata diagnosed in 1991.  She had been 
treated in the past with injections, with some effect, but new 
lesions had developed.  Previous records were reviewed.  The 
clinician found a 5 by 2.5 inch (12 by 6.5 centimeter) area of 
alopecia with scaling peripherally.  There was no scarring or 
atrophy.  There were black dots throughout the area.  There was 
scaling throughout the scalp.  The impression was non-scarring 
alopecia.  The Veteran was seen by the chief of the dermatology 
service who confirmed that the area involved measure 12 by 6.5 
centimeters.  There was no loss of follicles and there were many 
black dot hairs.  A pull test was negative.  There was 
significant yellow greasy scale, especially in the periphery.  
There was no erythema or bogginess.  The examination was felt to 
be consistent with non-scarring alopecia areata, or tinea 
capitas, or chronic rubbing (possibly from underlying seborrheic 
dermatitis/sebopsoriasis).  Testing was recommended.  A fugal 
test was done and came back negative.   

The Veteran had another VA dermatology consult later in April 
2008.  Examination revealed the Veteran's left posterior scalp 
had an area 9 by 4 centimeters that was described as an extremely 
scaly patch of alopecia with broken hairs.  The assessment was 
alopecia.  It was thought that it might be due to tinea capitas.  
Fungal culture, as well as treatment with shampoo and cream was 
recommended.   

The Veteran's skin was examined by VA in December 2008.  The 
claims folder was reviewed.  The Veteran provided a history of 
scalp hair loss beginning in service.  She complained of eczema 
behind her knees and in the folds of her arms.  She treated it 
with hydrocortisone cream as necessary.  The examiner found a 
large area of hair loss on the back of her scalp measuring 13 by 
5 centimeters.  There was evidence of hair follicles.  There was 
no scarring at the site.  The scalp was not bound down.  There 
was no evidence of infection.  There was retraction of the 
frontal hair line and some minimal retraction of the hairline at 
the posterior portion of the scalp.  

Examination of the skin over the body in both the anticubital and 
popliteal fossae was within normal limits.  

The diagnosis was hair loss of the scalp, scalp alopecia; 15 
percent of the exposed surface area and 1 percent of the entire 
body surface area was involved.  There was also a diagnosis of 
xerosis of the skin with 10 percent of the exposed surface area 
and 20 percent of the entire body surface being involved.  

Conclusion

The AOJ assigned a 10 percent rating as of December 5, 2008, the 
date of the VA examination.  The Board is therefore faced with 
staged ratings and will consider whether a compensable rating was 
warranted prior to December 5, 2008, as well as whether a rating 
in excess of 10 percent is warranted.  

Under the rating schedule, a noncompensable rating is appropriate 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are 	affected, and; no more than 
topical therapy has been required during the past 12-month 
period.  In this case, review of the evidence prior to December 
2008 shows that the Veteran had intermittent episodes involving 
the skin on her elbows and knees.  This would be less than 5 
percent of the exposed area or entire body.  Thus, it would not 
warrant a compensable rating.  There is no competent evidence 
that the eczema involved more than 5 percent of the Veteran's 
body or exposed areas prior to December 2008.  Similarly, the 
record shows that the episodes responded to topical therapy with 
creams and ointments.  There is no evidence that the service-
connected eczema required treatment with systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

On the December 2008 VA examination, it was specifically found 
that the skin over the body in both the anticubital and popliteal 
fossae was within normal limits.  Nevertheless, the examiner 
diagnosed xerosis of the skin involving 10 percent of the exposed 
surface area and 20 percent of the entire body surface.  It is 
significant to note that the examiner did not diagnose eczema or 
indicate that it involved any area of the skin.  More 
importantly, the examiner did not find any symptoms of eczema.  
There was no report of erythema, edema, serous exudates, 
inflammatory infiltrate, dermis oozing, vesiculation, crusting, 
scaling, lichenification, skin thickening, excoriations, 
hyperpigmentation or hypopigmentation.  

A 10 percent rating is assigned where at least 5 percent but less 
than 20 percent of the entire body or exposed areas are affected.  
A higher rating requires that at least 20 percent of the entire 
body or exposed area be affected.  There is nothing in the record 
that indicates the service-connected eczema has ever been that 
extensive.  We note that on the December 2008 VA examination the 
examiner estimated xerosis or dry skin involving 20 percent of 
the Veteran's total body area.  This is not to be confused with 
eczema.  The examiner did not diagnose eczema as involving any 
area.  Nor did he identify any manifestations of eczema, 
discussed above, as involving any area.  Rather, he reported that 
the skin over the body in both the anticubital and popliteal 
fossae was within normal limits.  

Eczema can be rated as scarring under diagnostic code 7800.  
However, the evidence does not show any of the characteristics of 
disfigurement required for a compensable rating under that 
diagnostic code.  The eczema does not result in a scar 5 or more 
inches (13 or more cm.) in length or at least one-quarter inch 
(0.6 cm.) wide at widest part.  The surface contour of the 
affected area is not elevated or depressed on palpation.  There 
is no adherence to underlying tissue.  The areas affected by 
eczema do not have hypo-or hyper-pigmentation in an area 
exceeding six square inches (39 sq. cm.).  So, too, the skin 
texture is not abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.).  Underlying 
soft tissue is not missing in an area exceeding six square inches 
(39 sq. cm.).  The skin in the area is not indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).  
Since the eczema does not result in any of the characteristic of 
disfigurement, a compensable or higher rating cannot be assigned 
under diagnostic code 7800 for scarring.  

The Board has considered the Veteran's descriptions of her 
eczema.  We find that the descriptions provided in the VA 
clinical records and examination reports are significantly more 
probative and establish by a preponderance of evidence that the 
service-connected eczema did not meet the criteria for a 
compensable rating prior to December 5, 2008 and that it has not 
met the criteria for a rating in excess of 10 percent.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Turning to the alopecia areata, the rating schedule provides a 
noncompensable evaluation where the loss of hair is limited to 
the scalp and face.  A 10 percent rating requires loss of all 
body hair.  The examinations and clinical records show that the 
Veteran has lost hair in a patch on her head.  She has not lost 
all the hair on her scalp and face, much less lost all of her 
body hair.  Thus, while her hair loss may be increasing, it does 
not approximate the total loss of body hair required for a 
compensable rating.  It must be emphasized that the rating 
schedule is based on average impairment of earning capacity in 
civil occupations that results from the disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Since scalp hair loss does not affect the 
average job, it is not compensable.  

Here, again, the VA medical records and examination reports 
provide a preponderance of evidence against the claim by a 
substantial margin.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999) and whether staged ratings should 
be assigned.  We conclude that the eczema and alopecia areata 
have not significantly changed and uniform ratings are 
appropriate in this case.  At no time prior to December 5, 2008, 
did the eczema meet the criteria for a compensable rating.  At no 
time during the rating period has the eczema met the requirements 
for a rating in excess of 10 percent.  Similarly, at no time has 
the alopecia areata resulted in loss of all body hair as required 
for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
for each of the service-connected disabilities evaluated in this 
decision, the disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there has been no showing by 
the Veteran that any of these service-connected disabilities has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated by 
the rating schedule.  She did assert at her hearing that no one 
would hire her because of her hair loss.  That assertion is not 
credible.  There is nothing in the record to support it.  There 
is no medical opinion that she is unemployable due to her hair 
loss.  There is no lay evidence from any prospective employer to 
the effect that she could not be hired due to her hair loss.  
Other than her bare claim, there is no reason to find that the 
evaluation provided by the rating schedule is not adequate.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable rating for eczema prior to December 5, 2008 is 
denied.  

A rating in excess of 10 percent for eczema is denied.  

A compensable rating for alopecia areata is denied.  


REMAND

In its May 2008 remand, the Board noted that there was no 
definitive diagnosis of genital herpes.  The Veteran's genital 
problems had been variously diagnosed and all assessments of 
genital herpes were based on histories provided by her.  The case 
was remanded, in part, for an examination to determine if the 
Veteran had genital herpes.  The Veteran was examined in January 
2009.  While there is a lengthy report, we cannot find a 
diagnosis.  There is a line "DIAGNOSIS," but it is followed by 
an employment history, a summary of effects, and comments.  The 
clear diagnosis the Board requested has not been provided.  

The Board also requested an opinion as to the likelihood that 
genital herpes was incurred in service.  The examiner concluded 
that the Veteran's gynecologic problem was not due to her 
military service.  That was not what was asked.  The question is 
not whether the disability was caused by service, but simply 
whether it was incurred in or aggravated by service.  Moreover, 
the examiner supported her opinion by a lengthy discussion 
speculating on the Veteran's pre-service sexual activity.  Under 
the law governing VA benefits, a veteran is presumed in sound 
condition when examined and accepted for service, except for 
conditions noted on the entrance examination.  It is only where 
clear and unmistakable evidence establishes that the disability 
existed before service that the presumption of soundness on entry 
is rebutted.  Then, if the condition clearly and unmistakably 
existed before service, the question becomes whether the 
disability increased in severity during service.  If there was an 
increase in severity, aggravation will be presumed, unless the 
increase was due to the natural progress of the disease.  

Because the January 2009 gynecologic examiner did not respond to 
the Board's questions, the case must be returned for a diagnosis 
and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Board has reworded the remand questions to facilitate a 
response.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The evidence pertaining to the increased 
rating claim in this case shows that, at her hearing, the Veteran 
claimed that no one would hire her due to her hair loss.  This 
raises a TDIU claim.  It is remanded to the AOJ for initial 
consideration.  

Accordingly, the issues of entitlement to service connection for 
genital herpes and TDIU are REMANDED for the following action:

1.  The claims folder should be returned 
to the examiner who did the January 2009 
VA gynecologic examination.  The examiner 
should respond to the following inquiries 
with a complete explanation.  If the 
examiner who did the January 2009 
examination is not available, another 
physician can provide the opinion.  

a.  Is it at least as likely as not that 
the Veteran has genital herpes?  Please 
identify the evidence that supports the 
presence or absence of genital herpes.  

b.  Is it at least as likely as not that 
gynecologic symptoms in service were 
manifestations of the Veteran's current 
gynecologic condition?  Please explain the 
connection or lack thereof.  

c.  If there is clear and unmistakable 
evidence that the Veteran's gynecologic 
disorder existed before service, please 
identify that evidence and explain why it 
clearly and unmistakably establishes pre-
existence.  

d.  If there is no clear and unmistakable 
evidence that the Veteran's gynecologic 
disorder existed before service, please so 
state.  

e.  If there is clear and unmistakable 
evidence that the Veteran's gynecologic 
disorder existed before service, please 
express an opinion as to whether it as 
least as likely as not increased in 
severity during service.  If the disorder 
increased in severity during service, 
please explain why the increase was or was 
not more than the natural progress of the 
disease.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  

2.  Thereafter, the AOJ should review the 
above requested report to ensure compliance 
with this remand.  The claims file and report 
should be returned to the physician for 
clarification if the report does not respond 
in a clear manner.  

3.  The AOJ should then adjudicate the TDIU 
claim in light of any evidence added to the 
record.  If the benefit sought on appeal is 
denied, the appellant and her representative 
should be provided a statement of the case 
(SOC).  An appropriate period of time should 
be allowed for response.  

4.  The AOJ should readjudicate the claim for 
service connection for genital herpes in 
light of any evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and her representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


